DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20 and newly added claims 21-30 in the reply filed on 03 October 2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim 28 recites a gate contact not a source/drain contact.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 18, 20-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. US 9,859,402.
	Regarding claim 11, Hung et al. discloses a method comprising: 
depositing an inter-layer dielectric 22 on a source/drain region 14; 
forming a gate mask 24 on a gate structure 12, the gate structure disposed on a channel region of a substrate, the channel region 16 adjoining the source/drain region; 
implanting an impurity P1 in the gate mask to increase an etching selectivity between the gate mask and the inter-layer dielectric relative a contact etching process Fig. 2; and 
performing the contact etching process P2 to pattern a contact opening 32 in the inter-layer dielectric 22, the contact opening exposing the source/drain region 14, the gate mask 24 covering the gate structure during the contact etching process Figs. 3-7.  
Regarding claim 12, Hung et al. discloses the method of claim 11, wherein the gate mask comprises a nitride, the inter- layer dielectric comprises an oxide, and the impurity is boron or phosphorous col. 2, line 49 - col. 3, line 18.  
Regarding claim 18, Hung et al. discloses the method of claim 11 further comprising: 
forming a gate spacer 18 between the gate structure 12 and the source/drain region 14; and implanting the impurity in the gate spacer while implanting the impurity in the gate mask Fig. 2.  
Regarding claim 20, Hung et al. discloses the method of claim 11, wherein after implanting the impurity in the gate mask 24, a concentration of the impurity in the gate mask 24 decreases in a direction extending from an upper region 26 of the gate mask to a lower region of the gate mask Fig. 2.  
Regarding claim 21, Hung et al. discloses a method comprising: 
depositing an etch stop layer 20 on a source/drain region 14; 
depositing an inter-layer dielectric 22 on the etch stop layer; 
implanting an impurity in an upper region 26 of the inter-layer dielectric Fig. 2, the upper region of the inter-layer dielectric having a greater concentration of the impurity than a lower region of the inter-layer dielectric 22; 
etching a contact opening 32 in the inter-layer dielectric 22 and the etch stop layer 20, the contact opening exposing the source/drain region 14, the contact opening having a straight sidewall in the lower region of the inter-layer dielectric, the contact opening having a rounded sidewall in the upper region of the inter-layer dielectric Fig. 7; and 
forming a source/drain contact 46 in the contact opening.  
Regarding claim 22, Hung et al. discloses the method of claim 21 further comprising: 
forming the source/drain region 14 adjacent a gate spacer 18, the impurity implanted in an upper region 26 of the gate spacer Fig. 2, the upper region of the gate spacer having a greater concentration of the impurity than a lower region of the gate spacer.  
Regarding claim 23, Hung et al. discloses the method of claim 22 further comprising: 
forming a gate structure 12 adjacent the gate spacer 18; and 
forming a gate mask 24 on the gate structure 12, the impurity implanted in an upper region 26 of the gate mask, the upper region of the gate mask having a greater concentration of the impurity than a lower region of the gate mask Fig. 2.  
Regarding claim 24, Hung et al. discloses the method of claim 21 further comprising: 
forming a contact spacer 44 in the contact opening, the contact spacer extending along the rounded sidewall and the straight sidewall of the contact opening Fig. 7.  
Regarding claim 25, Hung et al. discloses the method of claim 21, wherein the impurity is boron or phosphorous col. 2, line 49 - col. 3, line 18.  
Regarding claim 26, Hung et al. discloses the method of claim 21, wherein the lower region of the inter-layer dielectric is free of the impurity Fig. 2, 26.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. as applied to claims 11 and 21 above.
Regarding claim 19, Hung et al. discloses the method of claim 11 further comprising: implanting the impurity in the inter-layer dielectric 22 while implanting the impurity in the gate mask 24. Hung et al. does not disclose the impurity implanted to a greater depth in the inter-layer dielectric than in the gate mask. However, Hung et al. teaches the etching rate of the inter-layer dielectric and the gate mask may be adjusted based on the depth of the blanket implantation process P1  [0016]-[0021]. The method demonstrates that to achieve the desired etching rate, from which the depth of the impurity implantation depends would be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the depth of the impurity implantation in order “to achieve the desired etching rate of the inter-layer dielectric and the gate mask and improvement of contact process” thereof and optimize “the impurity implanted to a greater depth in the inter-layer dielectric than in the gate mask” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 27, Hung et al. discloses the method of claim 21. Hung et al. does not expressly disclose wherein the lower region of the inter-layer dielectric comprises the impurity.  However, it is well known in the art that traces of the impurity will appear in the lower regions of implanted regions as evidence by R.N. Wolf, S.; Tauber “Silicon Processing for the VLSI Era Volume 1: Process Technology” 2000.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. as applied to claim 11 above, and further in view of Suuronen et al. US2009/0317964.
Regarding claim 13, Hung et al. discloses the method of claim 11, blanket implantation and annealing the gate mask. Hung et al. does not disclose wherein implanting the impurity in the gate mask comprises: placing the substrate on an implanter platen; implanting the impurity in the gate mask while controlling temperature of the implanter platen.  Whereas Suuronen et al. teaches an implantation method comprising placing a substrate on an implanter platen 108; implanting the impurity in a wafer while controlling temperature of the implanter platen [0006].  Hung et al. and Suuronen et al. are analogous art because they are directed to implanting ions and one of ordinary skill in the art would have had a reasonable expectation of success to use the method of Suuronen et al. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Suuronen et al. in the method of Hung et al. to reduce particle contamination during the processing of the substrate [0045].


Allowable Subject Matter
Claims 14, 15, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, Hung et al. in view of Suuronen et al. teach the method of claim 13. The combined references neither anticipate nor render obvious wherein the impurity is implanted with an implantation energy in a range of 0.5 keV to 10 keV while the implanter platen is heated to a temperature in a range of 100 [Symbol font/0xB0]C to 500 [Symbol font/0xB0]C.  
Regarding claim 15, Hung et al. in view of Suuronen et al. teach the method of claim 13. The combined references neither anticipate nor render obvious wherein the gate mask is annealed with a melting laser annealing (MLA) performed at a temperature in a range of 800 [Symbol font/0xB0]C to 100 [Symbol font/0xB0]C, and for a duration in a range of 1 µs to 10 µs.  
Regarding claim 16, Hung et al. discloses the method of claim 11, wherein performing the contact etching process comprises: etching the inter-layer dielectric 22 with C4F6 [0020] while generating a plasma. Hung discloses a dielectric layer 28 formed on the gate mask before the contact etching process. 
Hung et al. does not expressly disclose, a protective layer formed on the gate mask during the contact etching process, the protective layer comprising a polymer byproduct of the contact etching process. 
	Claim 17 directly depends from claim 16.

Claims 28-30 are allowed over the prior art of record.
Regarding claim 28, Hung et al. discloses a method comprising: 
forming a gate structure 12 adjacent a gate spacer 18; 
forming a gate mask 24 on the gate structure 12; 
implanting an impurity in the gate mask and the gate spacer Fig. 2, a concentration of the impurity in the gate mask decreasing in a direction extending from an upper region of the gate mask to a lower region of the gate mask, a concentration of the impurity in the gate spacer decreasing in a direction extending from an upper region of the gate spacer to a lower region of the gate spacer. 
Hung et al. does not disclose or otherwise render obvious forming a contact extending through the gate mask to contact the gate structure.  
Claims 29 and 30 directly and indirectly depend from claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898